Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 6, 2017

                                    No. 04-16-00795-CV

                  IN THE INTEREST OF N.R.G., ET AL., CHILDREN,

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA00044
                        Honorable Karen A. Crouch, Judge Presiding


                                      ORDER
    The appellant’s Lalo Garcia’s second motion for extension of time to file brief is hereby
GRANTED. Time is extended to February 21, 2017.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court